Citation Nr: 1544679	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date prior to April 19, 2011 for the grant of special monthly compensation (SMC) based on the loss of a creative organ.

2.  Evaluation of residuals of prostate cancer, status-post radiation therapy, currently rated as 60 percent disabling.

3.  Evaluation of right lower extremity radiculopathy, initially evaluated as 20 percent disabling.
 
4.  Evaluation of left lower extremity radiculopathy, initially evaluated as 10 percent disabling.

5.  Entitlement to service connection for right hip osteoarthritis, status-post right total hip arthroplasty.

6.  Entitlement to service connection for a disorder manifested by fatigue.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for coronary artery disease.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for hypertension.

11.  Entitlement to an effective date prior to April 19, 2011 for the grant of service connection for erectile dysfunction with penile deformity.

12.  Entitlement to service connection for restless leg syndrome, as secondary to service-connected residuals of prostate cancer.

(The issues of entitlement to service connection for a sleep disorder, right ear hearing loss disability, tinnitus, flat feet, and a bilateral ankle disorder, are the subject of a separate decision of the Board issued this date.)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from August 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from May 2005, July 2013, April 2014, and August 2015 rating decisions of the Oakland, California, Regional Office (RO).

The May 2005 rating decision, in pertinent part, denied the Veteran's claims of entitlement to service connection for PTSD, coronary artery disease, GERD, and hypertension.  The July 2013 rating decision granted the Veteran's claim of entitlement to SMC based on loss of use of a creative organ; an effective date of February 23, 2013 was granted.  A July 2015 rating decision granted an earlier effective date of April 19, 2011.

The April 2014 rating decision granted service connection for right and left lower extremity radiculopathy, and assigned 20 and 10 percent disability evaluations, respectively; an effective date of August 2, 2013 was assigned for each lower extremity.  The rating decision also reduced the Veteran's disability rating for residuals of prostate cancer, status-post radiation therapy, from 100 percent to 60 percent, effective July 1, 2014, as well as denied service connection for right hip osteoarthritis and fatigue.

The August 2014 rating decision granted service connection for erectile dysfunction with penile deformity; a noncompensable disability rating was assigned effective April 19, 2011, and a 20 percent disability evaluation was assigned effective May 21, 2015.  This rating decision also denied entitlement to service connection for restless leg syndrome secondary to prostate cancer.  

The Board observes that the John S. Berry, Attorney at Law, has submitted documents on the Veteran's behalf in relation to these claims.  However, the Board notes that the Veteran has not executed a VA Form 21-22 or other document assigning power of attorney in relation to these claims, and thus the Veteran is not represented by Mr. Berry or any other representative.  In this regard, the Board points out that the July 2008 Form 21-22 and attached representation agreement and power of attorney indicate that the Veteran has only granted Mr. Berry a limited power of attorney; these documents expressly limit Mr. Berry's representation to the claims of service connection for a sleep disorder, right ear hearing loss disability, tinnitus, flat feet, and a bilateral ankle disorder.  As the Veteran, in good faith, provided the relevant documents to Mr. Berry for submission to VA, the Board may consider the relevant documents in the Veteran's record.  However, the Board is prohibited from considering Mr. Berry to be the Veteran's representative for the claims being adjudicated herein.

The Board observes that the Veteran's initial claim was characterized as entitlement to service connection for PTSD, but that the Veteran subsequently filed a claim for service connection of an acquired psychiatric disorder (claimed as bipolar disorder).  As such, the Board recharacterized the issue on appeal as indicated.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  TDIU was granted in a July 2015 rating decision. 

In May 2008, the Board remanded the Veteran's claims for service connection of an acquired psychiatric disorder, to include PTSD, coronary artery disease, GERD, and hypertension for additional development.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, coronary artery disease, GERD, and hypertension, as well as the issues of entitlement to an earlier effective date for the grant of entitlement to service connection for erectile dysfunction with penile deformity and entitlement to service connection for restless leg syndrome, secondary to service-connected residuals of prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On April 19, 2011, the Veteran filed a claim for service connection for prostate cancer.  At the time of the April 2011 claim, there were no prior claims for service connection for prostate cancer; there were also no claims for special monthly compensation.

2.  The Veteran's residuals of prostate cancer, status-post radiation therapy, most closely approximates continual urine leakage, urinary incontinence, or stress incontinence.

3.  The Veteran's right lower extremity radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's left lower extremity radiculopathy is manifested by mild incomplete paralysis of the sciatic nerve.

5.  Right hip osteoarthritis was not manifest during service or within one year of separation.  Right hip osteoarthritis is not attributable to service

6.  Right hip osteoarthritis is not related (causation or aggravation) to a service-connected disease or injury.

7.  A disorder manifested by fatigue was not manifest during service.  A disorder manifested by fatigue is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 19, 2011, for the grant of special monthly compensation (SMC) based on the loss of a creative organ are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2.  The criteria for an evaluation in excess of 60 percent for residuals of prostate cancer, status-post radiation therapy, have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

3.  The criteria for a disability rating higher than 20 percent for Veteran's right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a disability rating higher than 10 percent for Veteran's left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8520 (2015).

5.  Right hip osteoarthritis was not incurred in or aggravated by service, nor can right hip osteoarthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6. Right hip osteoarthritis is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

7.  A disorder manifested by fatigue was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in February 2014 and February 2015, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased ratings, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his initial claims.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  

The Veteran was also afforded VA examinations responsive to the claims for service connection of right hip osteoarthritis and a disorder manifested by fatigue. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  
 
The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).  

There are exceptions to this general rule, in 38 U.S.C.A. § 5110, but none are applicable in this case, as shown below.

In this case, the Veteran separated from service in 1964.  Because he did not file a claim until more than one year after 1964, the exception found at 38 U.S.C.A. § 5110(b) is not applicable.  As there was no communication or submission of evidence from the Veteran evincing intent to apply for SMC benefits or identifying a claim for service connection for residuals of prostate cancer (upon which the grant of SMC is predicated) prior to April 19, 2011, an earlier effective date is not warranted.  The Board points out that, to the contrary, there are no earlier communications pertaining to the service-connected residuals of prostate cancer or SMC.   Thus, an earlier effective date based on a prior, pending, unadjudicated claim is unavailable.  Id.   

In addition, entitlement to SMC based on loss of use of a creative organ was not based on any act or administrative issue, see 38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114, and an earlier effective date is therefore not warranted on this basis.  

The Board points out that an earlier effective date for SMC is essentially a claim for an increased rating or other compensation.  SMC in this case is based on the grant of service connection for residuals of prostate cancer.  The effective date of the grant of service-connected compensation for residuals of prostate cancer is April 19, 2011.  The Veteran cannot receive SMC (increased compensation) prior to the date of the award of service connection (compensation).

Therefore, under the laws and regulations pertaining to effective dates, April 19, 2011 is the appropriate effective date for the grant of entitlement to entitlement to SMC based on loss of use of a creative organ in this case.   The preponderance of the evidence is against an effective date prior to April 19, 2011 for the grant of entitlement to SMC based on loss of use of a creative organ, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1991).

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected residuals of prostate cancer and right and left lower extremity radiculopathy have not materially changed and uniform evaluations are warranted for the entire rating period on appeal.  

Residuals of Prostate Cancer

The Veteran's residuals of prostate cancer, status-post radiation therapy, are currently evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

Diagnostic Code 7528 provides that an initial rating of 100 percent shall be assigned for the first 6 months after the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  If, at the end of that period, there has been no local recurrence or metastasis, rate residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Here, there is no evidence of recurrence of prostate cancer.  Therefore, the disorder is rated on residuals.

In this case, the predominant symptoms are most similar to those in the criteria for voiding dysfunction.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  Here, there is no indication in the record that the Veteran experiences renal dysfunction. (See February 2013 and June 2013 VA examination reports).

Section 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 20 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is assigned for urine leakage, urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must be changed 2 to 4 times per day.  A 60 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  See 38 C.F.R. § 4.115a. 

In evaluating renal dysfunction, a 30 percent rating is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

After a review of all the evidence, the Board finds that the Veteran's service-connected residuals of prostate cancer, status-post radiation therapy, more nearly approximate the criteria for the current assigned 60 percent disability evaluation.  The Board finds that the Veteran's residual symptoms have been relatively consistent, and that the 60 percent evaluation takes into account the Veteran's voiding dysfunction for the entire rating period.  The Veteran's service-connected residuals of prostate cancer, status-post radiation therapy, have been characterized by urinary incontinence requiring the use of absorbent materials which must be changed more than 4 times per day.  At the February 2013 VA examination, the Veteran complained of nocturia five times per night and incontinence requiring the use of an absorbent pad; the Veteran reported that the absorbent pad was changed 4 times per day.  A June 2013 VA urology treatment note indicates that the Veteran complained of urinary frequency, weak force of stream, persistent dysuria, and nocturia of at least 5 times per night.  At the June 2015 VA examination, the Veteran complained of nocturia of 5 or more times per night and urinary frequency; he reported that he no longer utilized absorbent pads; he denied obstructed voiding.  

The February 2013 and June 2015 VA examination reports reflect that the Veteran does not have a history of urinary tract or kidney infections, and does not require dialysis for his residuals of prostate cancer, status-post radiation therapy.  He does not have manifestations such that a disability rating in excess of 60 percent under the criteria for renal dysfunction would be appropriate.  Thus, the rating criteria pertaining to renal dysfunction is not for application.

Therefore, the 60 percent disability rating adequately compensates him for his residuals of prostate cancer, status-post radiation therapy, and a preponderance of the evidence is against a rating in excess of 60 percent.  

Right and Left Lower Extremity Radiculopathy

The Veteran is currently assigned a 20 percent disability evaluation for right lower extremity radiculopathy and a 10 percent disability evaluation for left lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8520, a 10 percent disability evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis and a 30 percent disability rating requires moderately severe incomplete paralysis.  A 50 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent disability rating requires complete paralysis; the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's left lower extremity radiculopathy is no more than mild.  The evidence of record does not show that he experiences moderate incomplete paralysis of the left sciatic nerve.  At the most recent June 2015 VA examination, the VA examiner described the Veteran's neurological manifestations as mild.  To that extent, the Board points out that the Veteran had a normal sensory examination of the upper anterior thigh, thigh/knee, and lower leg/ankle; there was decreased sensation of the foot and toes.  Likewise, his reflexes were intact and muscle strength was 4 out of 5; there was no evidence of atrophy.  He had mild incomplete paralysis of sciatic nerve, but the external popliteal, internal popliteal, and other nerves were normal.  Therefore, his symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for left lower extremity radiculopathy for the entire appeal period, and the appeal for a rating in excess of 10 percent is denied.  38 C.F.R. §§ 4.3, 4.7. 

Additionally, the Board finds that the weight of the evidence demonstrates that the Veteran's right lower extremity radiculopathy is productive of no more than maderate neuropathy.  The evidence of record does not show that he experiences moderately severe incomplete paralysis of the left sciatic nerve.  At the most recent June 2015 VA examination, the VA examiner described the Veteran's neurological manifestations as mild; the Veteran had a normal sensory examination of the upper anterior thigh, thigh/knee, and lower leg/ankle; there was decreased sensation of the foot and toes.  Likewise, his reflexes were intact and muscle strength was 4 out of 5; there was no evidence of atrophy.  He had mild incomplete paralysis of sciatic nerve, but the other nerves were normal.  At the earlier, May 2013 VA examination, vascular and neurological evaluations were normal, except for hyperesthesia of L4 and L5 of the right foot; EMG testing was suggestive of right S1 radiculopathy and muscle strength was normal.  Therefore, his symptomatology most closely approximates the criteria for the currently assigned 20 percent disability evaluation for moderate incomplete paralysis of the sciatic nerve.  The Board finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for right lower extremity radiculopathy for the entire appeal period, and the appeal for a rating in excess of 20 percent is denied.  38 C.F.R. §§ 4.3, 4.7. 

In reaching this determination, the Board is aware that the most recent examination disclosed similar findings for the left and right lower extremity.  In view of the fact that the findings were primarily sensory, that there was minimal decrease in strength and a finding of mild neuropathy, we conclude that the disorders are no more than mild.  However, it is not the function of the Board to reduce or even justify the evaluation assigned by the RO.  Rather, it is the function of the Board to determine whether higher evaluations should be assigned.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of prostate cancer, status-post radiation therapy, and radiculopathy of the right and left lower extremities are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the treatment records and VA examination reports, which provided the basis for the disability ratings that were assigned.  The Veteran primarily complained of urinary frequency, pain on urination, and reduced sensation of the lower extremities, which were clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residuals of prostate cancer, status-post radiation therapy, and radiculopathy of the right and left lower extremities, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of an extraschedular rating for the Veteran's residuals of prostate cancer, status-post radiation therapy, and radiculopathy of the right and left lower extremities is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with Veteran's residuals of prostate cancer, status-post radiation therapy, and radiculopathy of the right and left lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease or VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Based on the evidence of record, the Veteran's claims of service connection for osteoarthritis of the right hip and a disorder manifested by fatigue must be denied.

Here, no arthritis was "noted" or identified during service or within one year of separation.  Additionally, there is nothing to suggest that there were characteristic manifestations sufficient to identify the osteoarthritis of the right hip during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report symptoms and diagnoses of osteoarthritis of the right hip and chronic fatigue, and when his symptoms were first identified.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  However, none of the post-service treatment records reflect complaints, treatment, or diagnoses of osteoarthritis of the right hip within one year of service.  Likewise, none of the post-service treatment records reflect a diagnosis of chronic fatigue syndrome, or another disorder manifested by fatigue.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

Specifically, no treatment for or diagnoses of right hip osteoarthritis or a disorder manifested by fatigue were shown in service.  The Board points out that the Veteran denied experiencing swollen or painful joints, arthritis, and bone or joint deformities at separation.  The Veteran also did not report difficulty sleeping or complaints of fatigue at separation.   Likewise, the contemporaneous medical examination showed that physical evaluation of the Veteran was normal, including a normal musculoskeletal system and normal lower extremities.   In short, the Veteran did not report a history of pertinent pathology during service or at separation.  To the contrary, there is no evidence of pertinent symptoms for many years after service.

In this regard, the Board points out that none of the Veteran's treating providers related the Veteran's right hip osteoarthritis to his service, including his service-connected prostate cancer.  Likewise, none of the Veteran's treating providers found that the Veteran has chronic fatigue syndrome.  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

The Board also finds that the weight of the evidence reflects that the Veteran's service-connected disease or injuries did not cause or aggravate the Veteran's right hip osteoarthritis.  Although the Veteran asserts that his right hip osteoarthritis worsened as a result of his radiation therapy for prostate cancer, neither the Veteran's treating providers, nor the VA examiners, found that the Veteran's right hip osteoarthritis was related to his service, including his service-connected prostate cancer, status-post radiation therapy.  In this regard, the April 2014 VA examiner pointed out that the Veteran underwent a right total hip replacement due to severe osteoarthritis in 2003, which was many years before the diagnosis and treatment for prostate cancer; the VA examiner concluded that there was no evidence that the Veteran's right hip worsened due to his service-connected prostate cancer or its treatment.

The weight of the evidence establishes that the Veteran has complaints of fatigue.  However, no underlying pathology has been identified and there is no credible evidence linking the claimed manifestations to service.  Similarly, despite complaints of fatigue, related evaluations have been normal.  The April 2014 VA examiner found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome.  In the absence of disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does tend to establish that the Veteran experiences symptoms of fatigue.  However, the more probative evidence establishes that the Veteran does not have any findings, signs, or symptoms attributable to chronic fatigue syndrome.  The April 2014 VA examiner further stated that there are no lymphadenopathies on examination.  The VA examiner concluded that the Veteran's complaints of fatigue were multifactorial, as the Veteran has obstructive sleep apnea, depression, decreased sleep due to voiding dysfunction, and is on multiple medications.  

In short, the weight of the evidence reflects that the Veteran's right hip osteoarthritis and complaints of fatigue are unrelated to his service.  There is no reliable evidence linking the Veteran's right hip osteoarthritis to service or demonstrating that the Veteran has a diagnosis of chronic fatigue syndrome.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

The Veteran's statements do not establish a nexus to his service.  To the extent that there are lay statements asserting that the Veteran has chronic fatigue syndrome and right hip osteoarthritis related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the medical evidence of record which does not show any complaints, treatment, or diagnoses of chronic fatigue syndrome.  The medical evidence of record also fails to demonstrate a relationship between the Veteran's right hip ostearthritis and his service.  See Kahana, supra; see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   

The Board finds that the specific, reasoned opinions provided in the April 2014 VA examination reports are entitled to greater probative weight.  The VA examiner, in determining that the Veteran's righthip osteoarthritis is unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  Likewise, the determination of the VA examiner that the Veteran does not have chronic fatigue syndrome or another diagnosis related to his complaints of fatigue is entitled to greater probative weight than the lay assertions of the Veteran.  The VA examiners explained the reasons for the report's  conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinions of the VA examiners physicist are consistent with the medical evidence of record, which does not demonstrate that the Veteran's right hip osteoarthritis is related to his service, or that the Veteran has a disorder manifested by fatigue.  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection of right hip osteoarthritis and a disorder manifested by fatigue.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

The claim of entitlement to an earlier effective date for the grant of entitlement to SMC based on loss of use of a creative organ is denied.

Entitlement to a disability rating in excess of 60 percent for residuals of prostate cancer, status-post radiation therapy, is denied. 

Entitlement to a disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

Service connection for right hip osteoarthritis is denied.

Service connection for a disorder manifested by fatigue is denied.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   Based on a review of the documents in the electronic claims files, it appears that the RO did not readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, coronary artery disease, GERD, and hypertension in a Supplemental Statement of the Case as instructed by Board in the May 2008 remand to the RO and as required by VA regulation.  See 38 C.F.R. § 19.31(c)(the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   See also 38 C.F.R. § 20.1304(c).  Therefore, these claims must be remanded for this procedural step to be completed.

In a September 2015 statement, the Veteran indicated that he disagreed with the effective date of the grant of service connection for erectile dysfunction and the denial of entitlement to service connection for restless leg syndrome, as secondary to service-connected prostate cancer, in the August 2015 rating decision.  The Board construes this statement as a notice of disagreement (NOD).  Because the Veteran filed a NOD as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records associated with the claims on appeal since June 2015.

2.  Request that the Veteran to identify all records of non-VA health care providers who have treated him for an acquired psychiatric disorder, to include PTSD, coronary artery disease, GERD, and hypertension but that may not have been previously received into the VA claims file. After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records from each health care provider the Veteran identifies. 

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims for service connection of an acquired psychiatric disorder, to include PTSD, coronary artery disease, GERD, and hypertension should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

4.  The AOJ should issue a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for erectile dysfunction and entitlement to service connection for restless leg syndrome, as secondary to service-connected prostate cancer.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


